IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1299
                            Filed November 13, 2014

IN THE INTEREST OF C.C.,
      Minor Child,

D.H., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Joseph Seidlin,

District Associate Judge.



      A mother appeals from termination of her parental rights. AFFIRMED.



      Ashley Tollakson of Hartung & Schroeder, Des Moines, for mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Andrea S. Vitzthum,

Assistant County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                        2



MULLINS, P.J.

       The mother appeals from termination of her parental rights to one child,

C.C. (born January 2013), under Iowa Code sections 232.116(1)(h), (i), and (l)

(2013). She contends the evidence does not support the statutory grounds to

terminate, the State failed to make reasonable efforts toward reunification, and

termination was not in C.C.’s best interest. She requests additional time to work

toward reunification.1

       C.C. first came to the attention of the Iowa Department of Human Services

(DHS) in October 2013 when it was determined the mother was living with her

paramour and C.C. in an unheated garage.2 In the garage, law enforcement

officers discovered K2 and drug paraphernalia. C.C. was removed and placed

with a relative. The mother pled guilty to child endangerment as a result of this

incident.

       The mother has a long history of substance abuse and a significant

criminal record involving drug convictions.    Throughout this child in need of

assistance (CINA) case she has repeatedly tested positive for drugs, and

admitted she used marijuana or K2 daily until February 2014.

       We review termination of parental rights proceedings de novo. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). We give weight to the factual determinations

of the juvenile court, especially with regard with witness credibility, but are not



1
  The father’s parental rights were also terminated. A month before the termination
hearing, he was paroled from incarceration in Missouri and living with relatives in
Branson. He does not appeal.
2
  Law enforcement officers recorded the temperature within the garage as forty-one
degrees Fahrenheit.
                                        3



bound by them. Id. In determining whether to terminate parental rights, the

juvenile court follows a three-step analysis. In re P.L., 778 N.W.2d 33, 39 (Iowa

2010.) First, the court must determine if a statutory ground for termination exists

under Iowa Code section 232.116(1).          Id.   Second, the court must give

consideration to the child’s best interest. See Iowa Code § 232.116(2); P.L., 778

N.W.2d at 39. Finally, the court need not terminate parental rights if it finds any

of the statutory exceptions under Iowa Code section 232.116(3) apply. P.L., 778

N.W.2d at 39.

      The mother contends the State failed to establish necessary elements to

terminate parental rights under Iowa Code section 232.116(1) for the grounds set

out in paragraphs (i) and (l). The juvenile court terminated the mother’s parental

rights under paragraphs (i), (l), and (h).   When the juvenile court terminates

parental rights on more than one statutory ground, we need only find termination

proper under one ground to affirm. In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App.

1999). The mother challenges only two of the three grounds on her appeal. Her

failure to raise the remaining ground under paragraph (h) waives any claim of

error related to that ground. See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa

1996) (“our review is confined to those propositions relied upon by the appellant

for reversal on appeal”).     Therefore, we affirm the juvenile court’s order

terminating the mother’s parental rights pursuant to paragraph (h).

      The mother contends the State failed to make reasonable efforts toward

reunification and “all past reasonable efforts findings should be reversed due to

the State’s failure to communicate and work with [the mother].” Although the
                                         4



State has an obligation to make reasonable efforts, the parent has an obligation

to demand different or additional services the parent may require prior to the

termination hearing. S.R., 600 N.W.2d at 65. The mother does not assert and

the record does not reflect that the mother has made any prior claim that the

services the State and DHS have provided were inadequate. At the termination

hearing and in her appeal, the mother complains she did not receive enough

visitation and the visitation room was not large enough. We find the time for

complaining about services has passed, and the mother failed to preserve error

on this issue.

       The mother also contends termination was not in C.C.’s best interest. The

juvenile court found

               [C.C.] was removed from her parents’ care because her
       mother had her living in an unheated garage and exposed her to
       illegal substances . . . . The mother continued use of drugs after
       removal of her child and while she herself was under the
       supervision of the court in her criminal proceedings.             This
       contributed to her incarceration for a significant time during this
       case and her current residence at the Women’s Correctional
       Facility in Des Moines. During the time since the child’s removal,
       the mother further did not take steps necessary to stabilize her
       housing, substance abuse and mental health issues.                Her
       continued and recent violations of the conditions of her probation
       and continued residence at the Women’s Correctional Facility
       render her continued probation tenuous at best.
               ....
               To return the child to her mother or father at this time or in
       the foreseeable future would subject her to great instability and
       uncertainty inflicted by her parents. There has not been any
       resolution to the concerns raised at the time of the child’s removal.

In determining whether termination is in the child’s best interests, we give primary

consideration to the child’s safety, to the best placement for furthering the long-
                                         5



term nurturing and growth of the child, and to the physical, mental, and emotional

needs of the child. See Iowa Code § 232.116(2).

       At the time of the July 9, 2014 termination hearing, the mother resided at

the Women’s Correctional Facility as a condition of probation, with an anticipated

probation discharge date of March 2016. She has repeatedly tested positive in

drug tests or refused to take them because she knows they will be positive. She

has repeatedly broken terms of her various probations by using drugs, fighting

with women’s facility staff or peers, or obtaining new charges. She has taken few

steps to address the substance abuse and mental health issues that resulted in

C.C. being removed and is not in a position to care for C.C. or provide her a

home. There is nothing in the record that convinces us that reunification will be

possible within six months.     C.C. has been out of the mother’s care since

October 2013. DHS reports that C.C. has adjusted well to her foster parents’

home, and that she is happy and healthy. She appears attached and bonded to

the foster parents, and they have integrated her into their home.           C.C. is

particularly bonded with her foster brother. Based on the foregoing, it is in C.C.’s

best interest to terminate the mother’s parental rights; her current placement is

the safest and most likely to further her long-term nurturing and growth, as well

as her physical, mental, and emotional needs. Accordingly, we affirm the district

court’s refusal to grant additional time for reunification and affirm termination of

the mother’s parental rights.

       AFFIRMED.